                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    HECTOR MANUAL ROSA                                                              PETITIONER

    V.                                                CIVIL ACTION NO. 3:18-CV-8-DPJ-FKB

    WARDEN C. RIVERS                                                              RESPONDENT

                                              ORDER

         This habeas petition filed under 28 U.S.C. § 2241 is before the Court on the unopposed

Report and Recommendation [16] of United States Magistrate Judge F. Keith Ball. Judge Ball

recommended that Petitioner Hector Manual Rosa’s petition challenging the application of a

sentencing enhancement be dismissed with prejudice for lack of jurisdiction. Rosa failed to file

an objection to the Report and Recommendation, and the time to do so has now expired.1

         Because the Court agrees with Judge Ball that it lacks jurisdiction to hear Rosa’s

challenge to his sentence, it adopts the Report and Recommendation [16] as the opinion of the

Court. Rosa’s habeas petition is dismissed with prejudice. A separate judgment will be entered

in accordance with Federal Rule of Civil Procedure 58.

         SO ORDERED AND ADJUDGED this the 9th day of May, 2019.


                                               s/ Daniel P. Jordan III
                                               CHIEF UNITED STATES DISTRICT JUDGE




1
  The copy of the Report and Recommendation the Court mailed to Rosa was returned as
undeliverable. [17]. In an earlier Order, the Court warned Rosa that failure to keep the Court
informed of his current address may result in dismissal of his case. Jan. 29, 2018 Order [40].
